Citation Nr: 1513093	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-33 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to herbicide exposure.
 
2.  Entitlement to service connection for hypertension, to include as secondary to type 2 diabetes mellitus.
 
3.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, to include as secondary to type 2 diabetes mellitus.
 
4.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to type 2 diabetes mellitus.
 
5.  Entitlement to service connection for loss of vision, to include as secondary to type 2 diabetes mellitus.
 
6.  Entitlement to service connection for impotence, to include as secondary to type 2 diabetes mellitus.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1970 to August 1978, with verified service in Vietnam from May 28, 1971 to August 24, 1971. 

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2014, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that additional evidentiary development is still required before the claims can be properly adjudicated.

In the July 2014 remand, the Board requested an additional VA examination to clarify the Veteran's diagnoses.  VA treatment records indicate the Veteran failed to report to a scheduled examination in April 2014.  Nevertheless, the Board must still remand the matters for additional clarification of the Veteran's current diagnoses.

At an August 2008 VA examination, the Veteran was diagnosed with bilateral peripheral neuropathy of the upper and lower extremities, but the examiner was unable to relate either to diabetes because a diagnosis of diabetes was not confirmed at the time.  Private treatment records show that in July 2010, the Veteran was listed as having a diagnosis of diabetic neuropathy.  At a subsequent January 2013 VA examination, the examiner indicated there was evidence of diabetic peripheral neuropathy in the bilateral upper and lower extremities.  The Board also notes the examiner diagnosed the Veteran with an impaired fasting glucose, rather than type 2 diabetes mellitus.  In an apparent contrast, the examiner also indicated the Veteran's neurological examination of the upper extremities was normal.  As such, it still remains unclear whether there is a current diagnosis of type 2 diabetes mellitus, and whether it is associated with any of the claimed secondary disabilities, to included bilateral peripheral neuropathy.  Thus, a remand is necessary for clarification.

Inasmuch as the case is being remanded, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the electronic claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be contemplated.

2.  Thereafter, return the Veteran's electronic claims file to the January 2013 VA examiner, or if unavailable, another suitably qualified VA physician, for an addendum opinion.  The physician must review the Veteran's electronic records and the examination report must indicate that such records were reviewed.

After reviewing the record again, the physician is asked to respond to the following:

Clarify whether the Veteran has a diagnosis of peripheral diabetic neuropathy of the upper and lower extremities.  If so, reconcile this diagnosis with that of an impaired fasting glucose (i.e., explain how it is possible to have a diagnosis of diabetic neuropathy with no diagnosis of diabetes).  Provide an explanation for any conclusion reached.  If the neuropathy has other etiology, that should be specifically set out.

A rationale should be provided for all opinions offered.  If the physician cannot respond without resorting to speculation, an explanation should be provided as to why a response would be speculative.

If the examiner is finds an examination is warranted, the Veteran should be contacted and scheduled for a VA examination.  If the Veteran fails to report for any scheduled VA examination, associated a copy of the notice(s) informing him of the scheduled VA examination in the electronic claims file.

3.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




